382 F.2d 517
LeRoy JACKSON, Plaintiff-Appellee,v.Frank J. PATE, Warden, Defendnat-Appellant.
No. 15880.
United States Court of Appeals Seventh Circuit.
June 29, 1967.

William G. Clark, Atty. Gen., Chicago, Ill., for appellant, Richard A. Michael, Philip J. Rock, Thomas D. Decker, Asst. Attys.  Gen., of counsel.
Chauncey Eskridge, Chicago, Ill., for appellee.
Before SCHNACKENBERG, SWYGERT and FAIRCHILD, Circuit Judges.
FAIRCHILD, Circuit Judge.


1
This case was consolidated, for oral argument only, with Cooper v. Pate, 7 Cir., 382 F.2d 518, decided this day.


2
The issues are similar, and the district judge, the Honorable Abraham L. Marovitz, noted that in several respects he followed the decision of Judge Austin in Cooper v. Pate.  Judgment containing a similar injunction with respect to communication with ministers and religious services was entered July 21, 1966.  Defendant warden appealed from the portions of the judgment adverse to him.  Plaintiff Jackson, an inmate who is a follower of Elijah Muhammad, did not appeal from the portions adverse to him.  Defendant now permits purchase of the Koran and this issue is moot.


3
Jackson's amended complaint prayed for a decree that he have a right to observe the dietary laws of his faith.  No facts were pleaded on either side, and no evidence introduced to show what the dietary laws are, whether the present prison regime accommodates them, and whether it accommodates the dietary laws of other faiths.  We gather from reported decisions elsewhere that Muslims must not eat pork and must fast from sunrise to sunset during December.  The judgment included an injunction requiring, in effect, that if defendant accommodates the prison regime to dietary laws of other faiths, he must not discriminate against Muslims.  The principle underlying this part of the decision may be sound, but we conclude that this record does not support issuance of an injunction.


4
Subparagraph (c) of paragraph (1) of the judgment entered July 21, 1966, is vacated, and the other portions of the judgment appealed from are affirmed.